Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansa Metallwerke AG9DE20302759).

Regarding Claim1. A flow control device, comprising a movable rod (26) capable of reciprocating to switch water into different outlet passages (8,9), wherein a flow control part (25+24+22)circumferentially extends and protrudes out of the movable rod (26), and the movable rod rotates to drive the flow control part (25+24+22) to rotate to control a flow in a corresponding outlet passage (8,9).

Regarding claim 2. The flow control device according to claim 1, wherein the flow control part comprises a control knob circumferentially extending and protruding out of the movable rod, and a circumferential surface of the control knob is formed with a notch and faces and seals the corresponding outlet passage.

The control knob as shown below can be seen to be equivalent to the control knob

    PNG
    media_image1.png
    892
    1099
    media_image1.png
    Greyscale

Regarding claim 3. The flow control device according to claim 1, wherein the flow control part comprises a control knob circumferentially extending and protruding out of the movable rod, a circumferential surface of the control knob is formed with a notch and faces and seals the corresponding outlet passage, and a notch plug is arranged on a side wall of each said outlet passage.

As shown above the tapering of the control knob can be seen as a notch plug as is shown in instant application.


Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753